EXHIBIT 10.1

HAWKINS, INC.
2004 OMNIBUS STOCK PLAN

Restricted Stock Agreement

 

 

 

 

 

 

Name of Director:

 

 

 

 

No. of Shares Covered:

 

Date of Issuance:

 

 

Vesting Schedule pursuant to Section 3:

 

 

 

 

 

 

No. of Shares Which

 

 

Vesting Date(s)

 

Become Vested as of Such Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

          This is a Restricted Stock Agreement (“Agreement”) between Hawkins,
Inc., a Minnesota corporation (the “Company”), and the above-named member of the
Board of Directors (the “Director”).

Recitals

          WHEREAS, the Company maintains the Hawkins, Inc. 2004 Omnibus Stock
Plan (as amended from time to time, the “Plan”);

WHEREAS, the Board of Directors (the “Board”) of the Company has appointed the
Compensation Committee (the “Committee”) with the authority to determine the
awards to be granted under the Plan; and

WHEREAS, the Committee or its designee has determined that the Director is
eligible to receive an award under the Plan in the form of restricted stock and
has set the terms thereof;

          NOW, THEREFORE, the Company and the Director mutually agree as
follows:

--------------------------------------------------------------------------------



Terms and Conditions*

 

 

 

 

1.

Grant of Restricted Shares.

 

 

 

(a)

Grant. The Company hereby issues to the Director the number of shares specified
at the beginning of this Agreement (the “Restricted Shares”) on the terms and
conditions and subject to the restrictions set forth in this Agreement. The term
“Restricted Shares” also refers to all securities received by the Director in
replacement of or in connection with the Restricted Shares granted hereby
pursuant to a recapitalization, reclassification, stock dividend, stock split,
stock combination or other relevant event.

 

 

 

 

(b)

Certificate. Within a reasonable time after the execution of this Agreement by
the Director and the Company, the Company shall have a certificate or
certificates representing the Restricted Shares issued in the name of the
Director and delivered to the Company to hold until the vesting and other
conditions set forth in this Agreement have been satisfied. The Company shall
pay all original issue or transfer taxes, if any, with respect to the issue or
transfer of the Restricted Shares and all fees and expenses necessarily incurred
by the Company in connection therewith. All Restricted Shares so issued shall be
fully paid and nonassessable. Notwithstanding anything to the contrary in this
Agreement, the Company shall not be required to deliver a certificate or
certificates representing any Restricted Shares prior to (i) the vesting of such
Restricted Shares in accordance with Section 3 and (ii) the completion of such
registration or other qualification of such Restricted Shares for sale under the
laws, rules or regulations of any state or other jurisdiction as the Company
shall determine to be necessary or desirable. Upon the vesting of Restricted
Shares in accordance with Section 3 and provided that the other conditions set
forth in the previous sentence and elsewhere in this Agreement have been
satisfied, the Company shall deliver a certificate or certificates representing
such vested Restricted Shares to the Director as promptly as practicable.

 

 

 

2.

Forfeiture Events and Transfer Restrictions.

 

 

 

 

(a)

Forfeiture Events. Upon the occurrence of a “Forfeiture Event” (as defined
below), the Director shall forfeit to the Company all of the Restricted Shares
that have not become vested pursuant to Section 3, and upon such forfeiture the
Director shall immediately return any stock certificates representing Restricted
Shares then held by the Director and execute and deliver such stock powers as
the Company may request. The Restricted Shares that are forfeited pursuant to
the previous sentence shall become authorized but unissued shares of the
Company’s capital stock. A Forfeiture Event means any of the following events:

 

 

 

 

 

(i)

termination of the Director’s status as a member of the Board for any reason,
whether by the Company with or without cause, voluntarily or involuntarily by
the Director or otherwise (“Termination of Directorship”); or

 

 

 

 

 

 

(ii)

any attempt to transfer or otherwise dispose of any of the Restricted Shares, or
to levy any attachment or pursue any similar involuntary process with respect to
any Restricted Shares, in violation of Section 2(b) of this Agreement.


 

 



 

*          Unless the context indicates otherwise, terms that are not defined in
this Agreement shall have the meaning set forth in the Plan as it currently
exists or as it is amended in the future.


 

 

18


--------------------------------------------------------------------------------



 

 

 

 

 

For purposes of this Agreement, a leave of absence granted to the Director by
the Board shall not be deemed a Termination of Directorship.

 

 

 

 

 

(b)

Limitation on Transfer. Until such time as the Restricted Shares have become
vested under Section 3 of this Agreement, the Director shall not transfer the
Restricted Shares and the Restricted Shares shall not be subject to pledge,
hypothecation, execution, attachment or similar process. Any attempt to assign,
transfer, pledge, hypothecate or otherwise dispose of any Restricted Shares
contrary to the provisions hereof, and any attempt to levy any attachment or
pursue any similar process with respect to them, shall be null and void.


 

 

 

 

3.

Vesting. The Restricted Shares shall cease to be subject to forfeiture under
Section 2 hereof in the numbers and on the dates specified in the vesting
schedule at the beginning of this Agreement; provided, however, that the
Restricted Shares shall immediately cease to be subject to forfeiture under
Section 2 hereof (i) upon the occurrence of a Fundamental Change or (ii) if the
Director’s directorship terminates because of death or disability. Restricted
Shares that have so ceased to be subject to forfeiture are sometimes referred to
as “vested” or as “Vested Shares” in this Agreement.

 

 

4.

Shareholder Rights. As of the date of issuance specified at the beginning of
this Agreement, the Director shall have all of the rights of a shareholder of
the Company with respect to the Restricted Shares, except as otherwise
specifically provided in this Agreement.

 

 

5.

Tax Withholding. The parties hereto recognize that the Company or a subsidiary
of the Company may be obligated to withhold federal and state taxes or other
taxes upon the vesting of the Restricted Shares, or, in the event that the
Director elects under Code Section 83(b) to report the receipt of the Restricted
Shares as income in the year of receipt, upon the Director’s receipt of the
Restricted Shares. The Director agrees that, at such time, if the Company or a
subsidiary is required to withhold such taxes, the Director will promptly pay,
in cash or through the forfeiture of Vested Shares to the Company (or in any
other manner permitted by the Committee in accordance with the terms of the
Plan), upon demand, to the Company or the subsidiary having such obligation,
such amounts as shall be necessary to satisfy such obligation. The Director
further acknowledges that the Company has directed the Director to seek
independent advice regarding the applicable provisions of the Code, the income
tax laws of any municipality, state or foreign country in which the Director may
reside, and the tax consequences of the Director’s death.

 

 

6.

Restrictive Legends and Stop-Transfer Orders.

 

 

 

(a)

Legends. The certificate or certificates representing the Restricted Shares
shall bear the following legend (as well as any legends required by applicable
state and federal corporate and securities laws) noting the existence of the
restrictions set forth in this Agreement:

 

 

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE AND MAY BE
TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT
BETWEEN THE COMPANY AND THE DIRECTOR, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.”


 

 

19


--------------------------------------------------------------------------------



 

 

 

 

 

(b)

Stop-Transfer Notices. The Director agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

 

 

 

(c)

Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Restricted Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of the Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares shall have been so
transferred.

 

 

 

7.

Interpretation of This Agreement. All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon the Company and the Director. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.

 

 

8.

Binding Effect. This Agreement shall be binding in all respects on the heirs,
representatives, successors and assigns of the Director.

 

 

9.

Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflict-of-law principles).

 

 

 

 

10.

Entire Agreement. This Agreement and the Plan set forth the entire agreement and
understanding of the parties hereto with respect to the issuance and sale of the
Restricted Shares and the administration of the Plan and supersede all prior
agreements, arrangements, plans, and understandings relating to the issuance and
sale of these Restricted Shares and the administration of the Plan.

 

 

11.

Amendment and Waiver. Except as provided in the Plan, this Agreement may be
amended, waived, modified, or canceled only by a written instrument executed by
the parties or, in the case of a waiver, by the party waiving compliance.

 

 

12.

Acknowledgment of Receipt of Copy. By execution hereof, the Director
acknowledges having received a copy of the Plan.

          IN WITNESS WHEREOF, the Director and the Company have executed this
Agreement as of the date of issuance specified at the beginning of this
Agreement.

 

 

20


--------------------------------------------------------------------------------



 

 

 

DIRECTOR

 

 

 

 

 

 

 

HAWKINS, INC.

 

 

 

 

 

 

 

John R. Hawkins

 

Chief Executive Officer








 

 

21


--------------------------------------------------------------------------------